Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-10 are pending.  

Specification
The disclosure is objected to because of the following informalities: 
Page 2 lines 24 “and or server modify”, it should be “and/or server modify”.
Appropriate correction is required.

IDS
The information disclosure statement filed on 08/19/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 and is considered by the Examiner. 

Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-10 are directed toward a method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-10 are directed toward the judicial exception of an abstract idea. Independent claim 1 recites an abstract idea:
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for presenting a display of one or more tasks, the method
comprising:
	in response to an indication of availability from a server device, 
	receiving, at one or more processors in the server device, task data for each of the one or more task, including information indicative of a valuation rate of each task determined via a client device; 
	presenting, by the one or more processors, the display of the one or more task and the valuation rate, based on the task data: and 
	for each of the one or more tasks: receiving, at the one or more processors, an indication of a proximity relative to a radius area determined via a user interface of the server device; and 
	presenting, by the one or more processors, a proximity indication of each task corresponding to the radius area, the proximity indication identifying a location of each task within the radius area.  
The Applicant's Specification titled "MOBILE APPLICATION AND DATABASE FOR INDEPENDENT CONTRACTOR MULTI-SERVICE SCHEDULING AND PAY SCALE, AND METHOD FOR USE" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for scheduling contractor task and determine the pay scale. In example aspects, based on receive task data from a client " (Spec. page 2). 
As the bolded claim limitations above demonstrate, independent claim 1 recites the abstract idea of receiving task data, and the valuation rate to display task within a radius area (i.e. zip code and/or location). which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of notifying a user to take an action. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite of assigning task to contractor(s) based on receiving task data, and the valuation rate to display task within a radius area (i.e. zip code and/or location). which pertain to "agreements in the form of contracts; legal obligation; behaviors; business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-10 further reiterate the same abstract ideas with further embellishments, such as 
claim 2 receiving, at the one or more processors, an indication of a time quantity and/or an amount quantity of the valuation rate determined via the client device. 
claim 3  for each task, receiving, at the one or more processors, indications of cancellation status and completion status; and for each task, presenting, by the one or more processors, an indications of a cancellation status and a completion status, wherein the client device and the server device are both configured to modify the cancellation status, but only the server device is configured to modify the completion status.
claim 4 wherein the completion status is modifiable between an incomplete condition and a completed condition.
claim 5 wherein the cancellation status is modifiable between an uncancelled condition and a cancelled condition.
claim  6 wherein said valuation rate is a function of one or more completion statuses consecutively modified to the completed condition.
claim 7 wherein the completed condition prompts the client device to provide a confirmation of completion.
claim 8 wherein the provided confirmation of completion prompts the client device to provide a review.
claim 9 wherein the provided review changes said valuation rate. 
Claim 10 wherein said valuation rate is a function of one or more cancellation statuses modified to the cancelled condition.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2]
Claims 1-10 fail to integrate the abstract idea into a practical application. Independent claim 1 include the following additional elements which do not amount to a practical application:
Claim 1. A method for providing persona-based analysis in a project management system, the method comprising: 
Claim 12. A method for presenting a display of one or more tasks, the method
comprising:
	in response to an indication of availability from a server device, 
	receiving, at one or more processors in the server device, task data for each of the one or more task, including information indicative of a valuation rate of each task determined via a client device; 
	presenting, by the one or more processors, the display of the one or more task and the valuation rate, based on the task data: and 
	for each of the one or more tasks: receiving, at the one or more processors, an indication of a proximity relative to a radius area determined via a user interface of the server device; and 
	presenting, by the one or more processors, a proximity indication of each task corresponding to the radius area, the proximity indication identifying a location of each task within the radius area.  
The bolded limitations recited above in independent claims 1 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " The present invention may be embodied as a method, system, and/or as computer program instructions stored on a non-transitory computer-readable medium. Accordingly, the embodiments may take the form of hardware, software, or a combination thereof. Any suitable non-transitory computer-readable medium or processor-readable medium may be utilized including, for example, but not limited to, hard disks, USB Flash Drives, DVDs, CD-ROMs, optical storage devices, magnetic storage devices, etc. The instructions may be written in any suitable programming and/or scripting language, such as Java, C, C++, C#, Python, erlang, PHP, etc. (Spec. page 4). Nothing in the Specification describes the specific operations recited in claim 1 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for assigning task to contractor(s) based on receiving task data, and the valuation rate to display task within a radius area (i.e. zip code and/or location) and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention assign tasks to contractor(s) based on receiving task data, and the valuation rate to display task within a radius area (i.e. zip code and/or location). When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-10 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claim 1 respectively, for example, 
claim 2 the one or more processors, via the client device.  claim 3   the one or more processors, presenting, by the one or more processors, wherein the client device and the server device are both configured but only the server device is configured to claim 7 the client device to the client device. Claim 8 the client device. but these features only serve to further limit the abstract idea of independent claim 1, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1  include server device, processors, display, client device and a user interface. Claims 2-3, and 7-8 “processors, client device,  and the server device. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to assigning task to contractor(s) based on receiving task data, and the valuation rate to display task within a radius area (i.e. zip code and/or location). 
Claims 1-10 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catino et al. US 2016/0335694 (hereinafter Catino). 
Regarding Claim 1: 
A method for presenting a display of one or more tasks, the method
comprising:
	in response to an indication of availability from a server device, (Catino [0016], “service providers can set their availability in substantially real-time to indicate if he or she is available on-demand for immediate service requests. Service providers can set their calendars for availability in the future and manage service requests”. Also, see Catino [0019], [0046], [0054], [0064], and [0068]) 
	receiving, at one or more processors in the server device, task data for each of the one or more task, including information indicative of a valuation rate of each task determined via a client device; (Catino [0020], “job details”. Catino [0020], “a service user is in need of manpower to complete a job …. Preferred experience of the service provider, preferred wage to be paid, preferred skills, preferred rating and preferred distance from the service user”. Catino [0045], “the request new services module 204 can be configured to generate an interactive search bar that gives suggestions for specific labor types”. Catino [0066-0067], “the service requests can include relevant information, such as the type of service, the location of the job, the amount (for fixed fee work) or the hourly rate, the requesting service  user”. Also, see [0054]) 
	presenting, by the one or more processors, the display of the one or more task and the valuation rate, based on the task data: and (Catino [0054-0055], “view upcoming assignment in greater depth … identify rates, types of jobs, booked service appointment”. Catino [0066], “fig. 6 the service request 602 can include relevant information, such as the type of service, the location of the job site, the amount (for fixed fee work) or the hourly rate, the requesting service user”. Also, see Catino [0073])
	for each of the one or more tasks: receiving, at the one or more processors, an indication of a proximity relative to a radius area determined via a user interface of the server device; and (Catino [0020], “a service user is in need of manpower to complete a job … preferred distance from the service user”. Cantino [0053-0055], “allow the service provider 144 to make himself or herself available to particular service users 142, such as servicer users 142 within a certain specified radius or satisfying other requirement”.) 
	presenting, by the one or more processors, a proximity indication of each task corresponding to the radius area, the proximity indication identifying a location of each task within the radius area. (Catino [0046], [0055], “the work near me module 224 can be configured to allow a service provider 144 to view various types of information about recent labor transaction and requests within a certain radius of their location. For example, a map feature that allow the service provider 144 to view the labor information geographically. Service providers 144 can be educated about the marketplace around them”.) 
Regarding Claim 2: 
Catino disclose the method of claim 1, further comprising:
Catino further teach receiving, at the one or more processors, an indication of a time quantity and/or an amount quantity of the valuation rate determined via the client device. (Cantino [0020], “a service user is in need of manpower to complete a job …. Preferred wage to be paid”. Cantino, [0026], “the provider of LME (or other entity) can agree to pay the service provider an amount of compensation, such as a percentage or a fixed fee amount, based on the total amount billed based on the amount of service provided (e.g., the hourly rate and time worked based on the timer)”. Cantino [0066], “the service requests can include relevant information, such as the amount (for fixed fee work) or the hourly rate”. )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Catino et al. US 2016/0335694 (hereinafter Cantino) in view of Theus et al. US 2018/0240055 (hereinafter Theus). 
Regarding Claim 3: 
Catino disclose the method of claim 2, further comprising:
Catino further teach for each task, receiving, at the one or more processors, indications of cancellation status (Cantino [0022], “the service provider declines the request”. Cantino [0026], “the timer can be stopped by the service user …. a service user can be given the ability to cancel a predetermined number of transaction”. Fig. 7 shows a cancel option for the provider”.) and completion status; and (Cantino [0075], “user 142 can activate a service complete button 1506 to stop the times 1502 and begin the payment process”. Also, see [0076) 
Catino specifically fails to disclose for each task, presenting, by the one or more processors, an indications of a cancellation status and a completion status, wherein the client device and the server device are both configured to modify the cancellation status, but only the server device is configured to modify the completion status. 
However, Theus teaches the following limitation: 
	for each task, presenting, by the one or more processors, an indications of a cancellation status and a completion status, (Theus [0111], “each of the job pins may be color coded depending on the job status. For example, one color, such as blue, might be used to indicate a completed job for the provider …. Orange, might be used to indicate a suspended job”.) 
	wherein the client device and the server device are both configured to modify the cancellation status, (Theus [0119], “the consumer can then request a job or cancel the transaction”. Theus [0192], “decision to resume the paused job and timer”. Theus [0194], “provides the options of confirming that the job is to be suspended or cancelling the suspension”. Also, see Fig. 18A-18B)  but only the server device is configured to modify the completion status. (Theus [0186], “engaging the fast track field set a flag in the program flow whereby status are automatically accepted”. Theus [0197-0200], “the provider may accept (confirm) the termination which indicates the job is completed … the provider selects that a job is complete”. Theus [0207], “provider has successfully fulfilled the requirements at the end of the job, they can engage the complete field”. Also, see Fig. 18A-18B) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature of tasks status indications, as taught by Theus, because doing so will allow the user(s) to modify the task status based on the user role (Theus [0119], & [0186]). Also, it will allow the system to display the current task status. 

Regarding Claim 4: 
Catino in view of Theus disclose the method of claim 3, 
Theus further teach wherein the completion status is modifiable between an incomplete condition and a completed condition. (Theus [0186], “engaging the fast track field set a flag in the program flow whereby status are automatically accepted”. Theus [0197-0200], “the provider selects that a job is complete … the job can be put into a complete state in a number of ways wherein the materials information and other information is gathered for a final billing and completion process so the provider can be paid”. Theus [0207], “provider has successfully fulfilled the requirements at the end of the job, they can engage the complete field”. Also, see Fig. 18) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature modifying the task status, as taught by Theus, because doing so will allow the user(s) to modify the task status from an incomplete condition and a completed condition (Theus [0197]). Also, it will allow the system to display the modified task status/condition.  
Regarding Claim 5: 
Catino in view of Theus disclose the method of claim 4, 
Theus further teach wherein the cancellation status is modifiable between an uncancelled condition and a cancelled condition. (Theus [0119], “the consumer can then request a job or cancel the transaction”. Theus [0192], “decision to resume the paused job and timer”. Theus [0194], “provides the options of confirming that the job is to be suspended or cancelling the suspension”. Also, see fig. 18B element 622)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature modifying the task status, as taught by Theus, because doing so will allow the user(s) to modify the task status from uncancelled condition to a cancelled condition (Theus [0194]). Also, it will allow the system to display the modified task status/condition.  
Regarding Claim 6: 
Catino in view of Theus disclose the method of claim 5, 
Theus further teach wherein said valuation rate is a function of one or more completion statuses consecutively modified to the completed condition. (Theus [0186], “engaging the fast track field set a flag in the program flow whereby status are automatically accepted”. Theus [0197-0200], “the provider selects that a job is complete … the job can be put into a complete state in a number of ways wherein the materials information and other information is gathered for a final billing and completion process so the provider can be paid”. Theus [0207], “provider has successfully fulfilled the requirements at the end of the job, they can engage the complete field”. Also, see fig. 5B and fig. 44b ) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature modifying the task status, as taught by Theus, because doing so will allow the user(s) to modify the task status to a completed condition (Theus [0197]). Also, it will allow the system to display the modified task status/condition.  
Regarding Claim 7: 
Catino in view of Theus disclose the method of claim 6, 
Catino further teach wherein the completed condition prompts the client device to provide a confirmation of completion. (Cantino [0026], “the timer can be stopped by the service user, such as a supervisor may decide the job has been completed … provide specific comments on the review of performance after the work is completed”. Also, see fig. 16) 

Regarding Claim 8: 
Catino in view of Theus disclose the method of claim 7, 
Catino further teach wherein the provided confirmation of completion prompts the client device to provide a review. (Cantino [0027], “the service user can supply a rating for the service provider. the service user can be permitted, prompted, or required in some cases, to provide specific comments on the review of performance after the work is completed”.) 

Regarding Claim 9: 
Catino in view of Theus disclose the method of claim 8, 
Theus further teach wherein the provided review changes said valuation rate. (Theus [0116], “the rate may be modified by other factors …. Based on a 1-5 rating that is given to a provider by the consumer. Combined with the other rating factors and averaged for the provider profile record and then used for future rates of future jobs”. Also, see Theus [0210]) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature modifying the valuation rate, as taught by Theus, because doing so will allow the user(s) to modify valuation rate based on review changes (Theus [0116]). This will determine a fair and equitable rate based on the job conditions as well as the quality and experience of the provider(s).   

Regarding Claim 10:
Catino in view of Theus disclose the method of claim 9, 
Theus further teach wherein said valuation rate is a function of one or more cancellation statuses modified to the cancelled condition. (Theus [0119], “the consumer can then request a job or cancel the transaction”. Theus [0192], “decision to resume the paused job and timer”. Theus [0194], “provides the options of confirming that the job is to be suspended or cancelling the suspension. Also, see fig. 5b [0183], [0193],  [0195]))  
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Catino, to include the feature modifying the task status, as taught by Theus, because doing so will allow the user(s) to modify the task status to a cancelled condition (Theus [0194]). Also, it will allow the system to display the modified task status/condition.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thimmel et al. US 8,365,200: Using cancellation status models in a computer system. 
Chen US 2019/0180217: System and method for bringing together workers with clients who need assistance with tasks.
Elenbaas WO 2009/102728: Online work management system. 
Kavulya, Soila, et al. "An analysis of traces from a production mapreduce cluster." 2010 10th IEEE/ACM International Conference on Cluster, Cloud and Grid Computing. IEEE, 2010.
Avats US 2015/0248646: Mobile device and web based implemented application to optimize employment. 
Eggleston US 2015/0161553: Methods and systems relating to time location based employee management systems. 
Hughes US 2012/0317016: System and method for trading debt instrument. 
Sattler et al. US 2008/0046862: Business task management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624